JUDGE PAYNTER
delivered the opinion oe the court.
During the boom days oí the city of Middlesborough, the Middlesborough Town Company sold and conveyed to Isaac T. Woodson and others certain lots in that city. *198They sold and conveyed them to- Asa Dodge and others, from whom the appellant, Jones, claims he purchased them in the early part of January, 1890. Woodson and his associates paid part of the purchase money on the lots, and executed their notes for the balance of it. Dodge and his associates paid' Woodson and his associates the purchase money, less the notes which Woodson and his associates had executed to the Middlesborough Town Company. Jones made a large payment on his purchase, and seems to have assumed the payment of the notes due the Middlesborough Town Company. The Middlesborough Town Company assigned the notes to the appellee, Middles-borough Town Lands Company, another corporation, by which- this suit was brought to enforce their payment. Jones denies his liability to pay the notes, and seeks a rescission of the contract of sale, which he claims was made between himself and Dodge and his associates, upon the ground that fraud was practiced upon him which induced him to enter into the contract. Dodge and his associates claim that they had sold to one Wright part of the lots which they bought, and had given an option to certain real estate firms in Middlesborough on the others, and that they did not sell them to Jones, but simply executed deeds to him, as was the custom in Middles-borough in such transactions, instead of the parties' to whom they had given options. However, we will not go into a discussion of that phase- of the case, but will assume that Dodge and associates, through their agents, sold the lots to Jones.
In his pleadings Jones avers that, preceding a public sale of lots in the city of Middlesborough, the Middlesborough Town Company, by a prospectus, publications in the newspapers, ' and in various *199ways, represented that certain streets and avenues of the city would be constructed in a way that would be useful and beautify the city; that sundry and divers enterprises, requiring the expenditure of millions of dollars, would be established at Middlesborough, and that they would employ thousands of men; that various railroads would be brought to Middlesborough; that mines would be opened and worked; that a street railway would be built and put in operation; that in the representations the capacities of various industries which were to be established were given, and the number of men each would employ, etc.
It, is unnecessary to enumerate the various manufacturing establishments and business enterprises which were to be brought to Middlesborough. It is averred that some of them came, but none of them were of the proportions as represented; that they did not employ the number of men which it was represented they would employ; that nearly all the enterprises which it was represented would come there failed to come, etc.
He also avers that certain persons, representing his vendors as agents, repeated these representations, and that he entered into the contract of purchase relying upon the representations as true. It is denied by his vendors that any fraudulent representations were made to him by themselves or agents, or that he was induced to enter into the contract by reason of any fraudulent representations. We see no connection between the representations of the Middlesborough Town Company and those of Dodge and his associates which could affect the question involved in this case. Dodge and his associates owned the lots; they did not represent the Middlesborough Town Company in the sale of the lots to Jones. Long before that time the *200Middlesborough Town Company had sold the lots to Woodson and his associates in the manner we have stated, and they do not complain that it induced them to buy the lots by fraudulent representations. If Jones is entitled to a rescission of the contract, it must be had by reason of the fraudulent conduct of his immediate vendors or their agents.
The evidence in this case does not show that Dodge and his associates, or their agents, ever represented to Jones that they would bring, or would be instrumental in bringing, a single enterprise to Middles-borough which he claims he expected would be established there. The record shows that whatever enterprises were to come there were not to be brought through the influence of his vendors, but through that of the Middles-borough Town Company, or some one else not interested in the lots which he was buying. No promise which his vendors made was violated.
It is evident, from the record in this case, that those who were buying lots in Middlesborough knew that the town was being boomed for speculative purposes. There were evidences from the money which was being expended in the town, and which was thereafter expended, which were calculated to make those who lived in the town or visited it hope that it would become a city of considerable importance. Irvine, who represented one of the real estate firms through whom Jones claims he purchased part of the lots, formerly lived in the city of Winchester, and was a neighbor of Jones. He had not been in Middles-borough more than five or six days before Jones went there. Jones knew of this fact, and that his opportunity for obtaining actual knowledge as to the real situation of the city of Middlesborough was necessarily limited. *201The information which the real estate agents gave Jones was obtained in the same manner the general public had obtained its information with reference to the prospects of Middlesborough. They were evidently engaged in the same business that everybody else was who went there to boom the town and invest in real estate. He could not help knowing, by the exercise of ordinary judgment, that the statements which were made to him with reference to the various enterprises which were commenced, and those which were to be brought there, were mere opinions. They were made at a time when the agents did not have in view the sale of the lots in question to him. The evidence in this record, does not establish the fact that they attempted to practice any fraud upon him, or made representations to him which they believed to be untrue, and the circumstances under which they made the statements and representations were such as to justify a belief in their truth.
This court has «recently had under consideration the. case of Livermore v. The Middlesborough Town Lands Co., herein, 140 [50 S. W., 6], involving somewhat of a similar question to the one here for consideration, and, after reviewing many authorities, it said:
“To establish actionable fraud, or fraud against which equity will relieve — and, as we have seen, the same rule applies in Kentucky to both classes of cases — it must appear that the misrepresentation was a matter bf material fact, (as distinguished from opinion), at the time or previously existing, (and not a mere promise for the future), must be relied upon by the person whose action is intended to be influenced, and must be made with knowl edge of its falsity, or under circumstances which did noi *202justify a belief in its truth. This is the doctrine deducible from the Kentucky decisions.”
In view of the fact that the court in that case has so fully reviewed the authorities, and has reached the conclusion we have stated, it is deemed unnecessary to discuss further the law applicable to this case.
The opinion this day delivered in Pine Mountain Iron and Coal Co. v. Ford, [50 S. W., 27], is in line with the case from which we have just quoted. The judgment is affirmed.